Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument regarding claims 1, 10,16 and 22 that prior art of record Weyer et al. fails to teach generating a motor control signal at a servo drive in response to receiving motor state information of a motor controlled by the servo drive has been fully considered but the examiner respectfully disagrees. Weyer et al. explicitly teaches in Col.8 lines 47-50 and 54-65 that each SoC does not transmit its own updated state along with other SoCs states in a series of message to subsequent SoC until the message including statuses of other SoCs and own previous state is looped back to originator SoC. Once the originator SoC receives the looped back message including own previous state along with other SoCs states, it updates its own status by generating a control signal such as displacement signal for the associated actuator in relation to other SoCs states. Furthermore in Col. 9 lines 1-28 and Fig. 14 teaches the servo controller 1400 receives own position feedback signal and other SoCs states to determine own control signal to compensate own motion in relation to other SoCs states. As such it is concluded that Weyer et al. teaches generating a motor control signal at a servo drive in response to receiving motor state information of a motor controlled by the servo drive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-13, 16, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weyer et al. (US 10,020,012 B11).
	Regarding claim 1 Weyer et al. anticipates, a servo control module for a motion control system including a number of servo control modules (Fig.13 and Col. 8 lines 4-16), the servo control module comprising:
a single axis servo drive (linear actuators moved by the controllers of the servos, Col.3 lines 1-5 and Col. 9 lines 13-27);
a set of input pins (Fig.13 annotated) configured to receive a first series of messages over a dedicated inter-drive network each servo update cycle (each of the servo drives exchanges information with each other at regular intervals that is each servo update cycle, Col. 2 lines 35-40 and Col.8 lines 4-27), the first series of
messages including first motor state information of motors controlled by single axis servo drives of all of the other of the number of servo control modules and second motor state information of a motor controlled by the single axis servo drive(each of the SoC- servo drives 1300-1303 in Fig.13 receives incoming messages including the servo state information of all the other servo drives from a prior SoC in the ring in addition to own previous state and and
a set of output pins (Fig.13 annotated) configured to provide a second series of messages over the dedicated inter-drive network each servo update cycle, the second series of messages including second motor state information of a motor controlled by the single axis servo drive and the received first motor state information if the first series of messages (when one servo drive (SoC) receives a series of messages regarding statuses of other servo drives from a preceding servo drive, it sequentially forwards the series of messages in addition to its new servo drive status message to the next servo drive in the ring, Col. 8 lines 5-27 and lines 47-57),
wherein the single axis servo drive is configured to generate a motor-control signal for the motor in response to receiving the second motor state information (once the originator SoC receives the looped back message including own previous state along with other SoCs states, it updates its own status by generating a control signal such as displacement signal for the associated actuator in relation to other SoCs states, Col. 8 lines 47-50 and 54-65. Furthermore in Col. 9 lines 1-28 and Fig. 14 teaches the servo controller 1400 receives own position feedback signal and other SoCs states to determine own control signal to compensate own motion in relation to other SoCs states).
Weyer et al. teach:

response to an electrical current, although embodiments described herein may be
applicable to other tracking actuators, e.g., linear actuators2, piezoelectric
microactuators, etc .

(Col. 8 lines 4-27) In FIG. 13, a block diagram illustrates a ring bus topology according to an example embodiment. This example shows four (N=4) Socs 1300-1303 coupled via four, point-to-point common buses 1306-1309. The two-port structure (one in, one out) of the two-SoC configuration can be extended to N-SoC configurations supporting one-to-many broadcast messaging by wiring the buses into a ring topology, where any SoC can launch a message into the ring, which gets received and re-forwarded by all other Socs in the ring. Each Soc 1300-1303 is shown with a source checker 1300a 1303a that controls whether a message is passed along to the respective bus 1306- 1309. This topology preserves the point-to-point electrical simplicity, SoC port count, and low-latency operation of the dual-SoC LLP configuration. Each SoC 1300-1303 in this configuration receives incoming messages from a prior SoC in the ring and simultaneously forwards them to the next SOC in the ring until the message arrives back at the originator, as identified by a source ID in each message. The originator can optionally input and error-check the reception of its own messages to confirm error-free reception by all other Socs.

(Col.8 47-57) When an SoC transmits a message into the ring, subsequent
transmissions are not started until the current message has looped back to that
SoC3. In case of a tie, where the start of an incoming message is received just as an
SOC is about to start transmission of its own message, the incoming message is
forwarded and the local message transmission is held off. While any type of message
may be passed between servo controllers, e.g., status, synchronization, the LLP will
largely be used for communicating information that can be used for servo compensation.


(Col.8 lines 47-50): done. When an SoC transmits a message into the ring, subsequent transmissions are not started until the current message has looped back to that
SoC.

(Col. 9 lines 1 -28) The read/write head 1406 generates a position signal 1408
based on reading servo marks recording onto the disk. This position signal 1408 is a feedback signal that is combined with a reference signal 1410 to produce a position error signal (PES) that is input to the controller 1400. The reference signal 1410 is input from the system controller (not shown) that indicates the desired placement of the
read/write head 1406. Generally, the controller 1400 uses a model of the electrical and mechanical characteristics of the system to generate the appropriate inputs to the VCM 1402 and PZT 1404 that will minimize PES. The servo controller 1400 works in a multi-controller and multi-actuator environment. As such information 1412 from other SoCs 1414 can be used to compensate for the mechanical and electrical effects of those actuators. In this example, the information 1412 is used as feedforward input to the
controller 1400. This is similar to the use of vibration sensors to detect current disturbances acting on the head 1406. In this case, the information 1412 may be predictive, e.g., describing a command or action that another SoC 1414 is scheduled to perform, and so the controller 1400 may time shift the information so that compensation occurs at the correct time. The controller 1400 may apply other changes to the data, e.g., conversion of an action such as VCM acceleration/deceleration to an input via a system model. 25 The controller 1400 also sends its own information 1416 to the other SoCs 1414 e.g. based on queue of commands from the local system controller used to generate the reference signal 1410. 

Annotated Fig. 13

    PNG
    media_image1.png
    790
    965
    media_image1.png
    Greyscale






















Annotated Fig.14


    PNG
    media_image2.png
    576
    1313
    media_image2.png
    Greyscale
















Regarding claim 2 Weyer et al. teaches, the servo control module of claim 1,
wherein the single axis servo drive comprises:
a memory with at least a control algorithm (each servo drive has memory associated with a processor having discrete logic circuits to implement control functions Col. 4 lines 25-37); and
a processor configured to execute the control algorithm based on third motor state information, the third motor state information comprising motor state information of all of the single axis servo drives of all of the number of servo control modules, to generate the motor control signal for the motor controlled by the single axis servo drive (each of the servo drives receive and provide information about all servo drive statuses to each other at regular intervals and implementing corresponding processors to generate 
Regarding claim 3 Weyer et al. teaches, the servo control module of claim 2, wherein the processor is configured to sequentially receive the first series of messages including the first motor state information and second set motor state information via the set of input pins (each Soc receives a series of messages regarding statuses of the other SoCs and own previous state looped back to itself via the input pin, Fig.13 annotated and Col. 8 lines 4-27 and 47-50).
Regarding claim 4 Weyer et al. teaches, the servo control module of claim 2, wherein the processor is configured to sequentially provide the second series of messages including the second motor state information and the first motor state information via the set of output pins (each of the Socs receive the series of messages in addition to its own previous state looped back to itself and simultaneously forwards the series of messages in addition to its own new updated state message to the subsequent Soc, Col. 8 lines 4-27 and 47-50, Col. 9 lines 13-27 and Claim 1.).

Regarding claim 6 Weyer et al. teaches, the servo control module of claim 1, wherein the set of output pins are configured to provide the second motor state information along with a unique identification of the single axis servo drive (source ID of each Soc in each message in the series of messages, Col. 8 lines 4-27).

Regarding claim 7 Weyer et al. teaches, the servo control module of claim 6, wherein the single axis servo drive is configured to store the received first motor state information in memory of the single axis servo drive according to a set of unique identifications each of the set of unique identifications uniquely identifying one of the number of servo control modules (each SoC having corresponding memory storing source IDs for all the other Socs and forwarding the series of messages to other Socs to perform coordinated control, Claim 7, Col. 2 lines 43-45, Col. 4 lines 30-35 and Col. 8 lines 20-27).
Regarding claim 8 Weyer et al. teaches, the servo control module of claim 1, wherein a processor is configured to receive the first motor state information and the second motor state information, generate a motor control signal based thereon, and provide the motor control signal to a motor each servo update cycle (Col.9 lines 13-27 and claim 1).

Regarding claim 10 Weyer et al. teaches, a motion control system,
comprising:
a dedicated inter-drive network comprising (inter-Soc servo communication performed in a ring topology, Col.9 lines 30-35 and Fig.13):
a number of single axis servo drives in electrical communication with each other, the number of single axis servo drives including first through Nth single axis servo drives (each SoC is connected to each other by point to point electrical connection, Col. 8 lines 4-27 and Fig.13),
wherein each of the single axis servo drives is configured to provide first motor state information of a respective motor controlled thereby to all-one of the other single axis servo drives (Col. 8 lines 4-27),
wherein each of the single axis servo drives is configured to provide second motor state information of all of the other single axis servo drives, in a series of messages, to the one of the other single axis servo drives (each SoC simultaneously receives and forwards the series of messages in addition to its own updated message from preceding Soc to subsequent Soc to perform coordinated control, Col. 8 lines 20-27), and
wherein each of the single axis servo drives is configured to generate a motor control signal for the respective motor controlled thereby based on the motor state information of all of the single axis servo drives and in response to receiving the first motor state information (once the originator SoC receives the looped back message including own previous state along with other SoCs states, it updates its own status by generating a control signal such as displacement signal for the associated actuator in relation to other SoCs states, Col. 8 lines 47-50 and 54-65. Furthermore in Col. 9 lines 1-28 and Fig. 14 teaches the servo controller 1400 receives own position feedback signal and other SoCs states to determine own control signal to compensate own motion in relation to other SoCs states);
 and provide the motor control signal to the respective motor (Socs in the ring performing coordinated control based on statuses of all the other Socs in the ring, Col.9 lines 13- 27, Col. 2 lines 26-28 and claim 1).

Regarding claim 12 Weyer et al. teaches, The motion control system of claim 10, wherein the electrical communication between neighboring single axis servo drives is unidirectional (in an uni-directional ring bus, messages received from prior Socs are sequentially forwarded to subsequent Soc, claim 6 and Col. 8 lines 20-27).
Regarding claim 13 Weyer et al. teaches, the motion control system of claim 10, wherein each of the single axis servo drives (Col. 3 lines 1-5) are configured to provide, along with the motor state information, a respective unique identification (source ID of a corresponding SoC) of the respective single axis servo drive (Col. 8 lines 4-32).
Regarding claim 16 Weyer et al. teaches, a method for controlling a number
of single axis servos (Fig.13 and Col. 8 lines 4-16), comprising:
providing, by a first servo drive of a number of single axis servo drives (Fig.13 Soc 1300), a first message including a first motor state of a first motor controlled by the first servo drive and a first unique identification (source ID) of the first servo drive, to a next servo drive of the number of servo drives over a dedicated inter-drive network (in a continuous manner each of the SoC 1300-1303 in Fig.13 receives series of incoming messages including the servo state information including source ID of all the other servo drives and its own status 
concurrently with the providing, receiving by the first servo drive a second message including a last motor state of a last motor controlled by a last servo drive of the number of single axis servo drives and a last unique identification (source ID) of the last servo drive, from the last servo drive over the dedicated inter-drive network (when the first servo receives the series of messages regarding the servo drive statuses of all the other servo drives including last, second to last servo drives, the first servo drive simultaneously forwards the series of messages in addition to its new updated status message to the subsequent servo drive since all the servo drives are aware of each other status at all times to perform coordinated control, Col. 8 lines 20-27 and lines 38-50 and Col. 2 lines 26-28);
providing, by the first servo drive, a third message including the last motor state and the last unique identification, to the next servo drive of the number of servo drives over the dedicated inter-drive network (simultaneously receiving and then forwarding series of servo drive status messages with updated status message of the corresponding servo drive/Soc around the loop in a continuous manner to perform coordinated control, Fig.13, Col. 8 lines 4-27 and 30-57); and
concurrently with the providing of the third message, receiving by the first servo drive a fourth message including a second-to-last motor state of a second­ to-last motor controlled by a second-to-last servo drive of the number of single axis servo drives and a second-to-last unique identification of the second-to-last servo drive, from the last servo drive over the dedicated inter-drive network (Col. 8 lines 20-27 and lines 38-50 and Col. 2 lines 26-28); and 
in response to receiving by the first servo drive a fifth message including the first motor state information and the first unique identification from the last servo drive, generating a motor control signal for the first motor (in a continuous manner each of the SoC 1300-1303 in Fig.13 receives series of incoming messages including the servo state information including source ID of all the other servo drives and its own status message from a prior SoC in the ring and then replacing own old status message with new updated status and simultaneously forwards the received series of messages in addition to its own updated status message to next drive in the loop, Col. 8 lines 5-27 and 47-57, Col. 9 lines 1-28 and Col. 2 lines 54-59).

Regarding claim 18 Weyer et al. teaches, the method of claim 16 further comprising: prior to the providing of the first message, generating, at the first servo drive, a motor control signal for the first motor based on motor state information of all of the number of single axis servo drives received in a previous servo update cycle and providing the motor control signal to the first motor (based on the received status messages of all the other servo drives in a cycle, the first servo drive controls the corresponding actuator whose updated status is recirculated around the loop and each of the other servo drives generate control signal for corresponding actuators to compensate the motion of the first servo drive in the prior cycle, Col. 3 lines 66-67 and Col. 4 lines 1-12 and Col. 9 lines 4-27).
Regarding claim 19 Weyer et al. teaches, the method of claim 16, further comprising: provisioning at least one of the single axis servo drives (linear actuators controlled by SoC) over the dedicated inter-drive network (Col. 3 lines 53- 56 and lines 1-5).
Regarding claim 20 Weyer et al. teaches, the method of claim 16, further comprising: controlling, by one of the single axis servo drives, the other single axis servo drives over the dedicated inter-drive network (Col. 4 lines 1-6 and claim 1).
Regarding claim 22 Weyer et al. teach the claimed servo control module for a
motion control system. Therefore it teaches a motion control system implementing all the functional limitations of the servo control module for motion control system as
discussed in claim 1 and claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weyer et al. (US 10,020,012 B 1) in view of Sun et al. (US 20060100723 A1).
Regarding claim 5 Weyer et al. teach the servo control module of claim 1.

Weyer et al. does not teach the detail of input pins including a pair of differential pins. However Weyer et al. explicitly teaches input pin and output pin for each of the servo drive in Fig,13. As a design preference to reduce wiring, different kinds of pins can be used including differential pins.
Sun et al. teaches, the set of input pins includes a pair of differential input pins, and the set of output pins includes a pair of differential output pins (differential input and output connections in a driver for receiving and transmitting data, [0011] and [0006]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the servo control module as taught by Weyer et al. to have input and output differential pins for receiving and transmitting data as taught by Sun et al. to reduce wiring improving system reliability as Sun et al. mentioned in [0025].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weyer et al. (US 10,020,012 B 1) in view of Kessler et al. (US 20170222829 A1).
Regarding claim 9 Weyer et al. teach the servo control module of claim 1. Weyer et al. does not teach the detail of update cycle is between 1 KHz-20KHz.

Kessler et al. teaches, servo update cycle is between one one-thousandth of a second and one twenty-thousandth of a second (data transmission among the servos on the slave nodes can be performed at a frequency range between approximately 1 Khz - 24kHz [0150] and [0152]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the servo control module as taught by Weyer et al. to select a particular range of frequency for data transmission at each cycle as taught by Kessler et al. to perform data transmission among the networked devices successfully without increasing acceptable channel
bandwidth of the current system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weyer et al. (US 10,020,012 B 1) in view of Oka et al. (US 20180109207 A1).
Regarding claim 15 Weyer et al. teach the motion control system of claim 10.
Weyer et al. does not teach one of the single axis servo drive configured to teach as a master. To take precedence over all the other servo drives it will be beneficial to configure one servo drive out of all to serve as a master to initiate synchronized motion control among the servos.
Oka et al. teaches, wherein one of the single axis servo drives is configured to serves as a master over the other of the single axis servo drives 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the motion control system as taught by Weyer et al. to configure one of the servo drives as master as taught by Oka et al. to take precedence over all the other servo drives to initiate synchronized coordinated motion control among the servo drives.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:30am - 3:00pm and Tue 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)242-5790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record
        2 Each SoC controlling linear actuator- single axis servo drives.
        3 As an SoC receives messages regarding statuses of all the other servo drives (SoCs), simultaneously it
        replaces its own old message and starts a new transmission of its own updated status in the same series
        of messages regarding other servo drives statuses and forward the series of messages to the next servo
        drive in the ring as mentioned in Col. 8 lines 20-27. Therefore each of the servo drive is aware of statuses
        of all the other servo times at all times to generate compensated motion signals as mentioned in Col. 9
        lines 4-27 and in claim 1 ).